Citation Nr: 1027057	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-01 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cysts on the feet.

2.  Entitlement to service connection for a cyst on the right 
wrist.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 
1987 and from January 1991 to March 1991.  The Veteran also had 
intervening inactive service in the U.S. Army Reserves.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (RO).


FINDINGS OF FACT

1.  In December 2009, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issue of 
entitlement to service connection for cysts on the feet.

2.  The evidence of record shows that the Veteran's current cyst 
on the right wrist is incurred in his active military service.

3.  The evidence of record shows that the Veteran's current low 
back disorder is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for 
cysts on the feet have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A cyst on the right wrist was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  A low back disorder was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  

By an August 2007 rating decision, the RO denied service 
connection for cysts on the feet.  In April 2008, the Veteran 
filed a timely notice of disagreement with regard to the issue, 
and in January 2009, he perfected his appeal.  However, during a 
December 2009 hearing before the Board, the Veteran withdrew his 
appeal regarding this issue.  With no allegation of error of fact 
or law remaining before the Board, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II. Claims on Appeal

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Cyst on the Right Wrist

A January 1985 service treatment report noted that the Veteran 
was seen for the right wrist pain that he reported to have lasted 
more than three weeks.  The assessment was a ganglion cyst on the 
radial plantar aspect of the right wrist.

In a June 1985 service treatment report, the Veteran complained 
of a right wrist ganglion cyst, with slight swelling.  It was 
noted that he had had the cyst for 8 months since basic training.  
He complained that it hurt the most when doing push-ups.

A September 1985 service treatment report noted that surgical 
intervention was requested with regard to the Veteran's right 
wrist cyst, which had enlarged recently, to prevent extension of 
the right wrist pain.
In the report of medical history, conducted pursuant to his 
November 1987 separation examination, the Veteran reported 
positive for tumor, growth, cyst, or cancer.

At his December 2009 hearing before the Board, the Veteran 
testified that he currently had the same cyst on the right wrist 
that he had had since his basic military training and that he 
remembered that it was diagnosed as a ganglion cyst.  He stated 
that the cyst caused pain in the right wrist, which caused 
limited flexibility in the wrist and prevented him from lifting 
heavy objects.

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule, the Board finds that the Veteran 
currently has a cyst on the right wrist which was incurred during 
his active military service.  38 U.S.C.A. § 5107(b).  Although 
there is no medical evidence of record documenting a current 
diagnosis a right wrist cyst, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  During the 
December 2009 videoconference hearing before the Board, the 
Veteran identified and his representative witnessed a cyst on his 
right wrist.  As cysts are readily observable by a lay person, 
the Board finds that the Veteran currently has a cyst on the 
right wrist.

Furthermore, the Veteran's service treatment records show that he 
was treated for a ganglion cyst on the right wrist on multiple 
occasions during service.  The Veteran has reported that the cyst 
on his right wrist had never been removed and he continued to 
have it to the present time.  The Veteran is competent to attest 
to the factual matters of which he had first-hand knowledge, such 
as an observable presence of a cyst since military service.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Board concludes that 
the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).  Accordingly, service 
connection for a cyst on the right wrist is warranted.



Low Back Disorder

A November 1985 service treatment report noted that the Veteran 
was seen with a chief complaint of back pain for two weeks.  The 
assessment was mechanical low back ache.  Later in the same 
month, he was seen again for low back pain.  The treating 
physician noted that there was no history of direct back injury 
but the Veteran thought that he might have injured his back some 
time.  The assessment was low back sprain and strain.

A February 1992 report of treatment during the Veteran's reserve 
service shows that he was seen for low back pain.  The Veteran 
reported that he strained his back three weeks ago and was placed 
on a restrictive profile with limited duty.

A June 1996 reserve service treatment report reflects that the 
Veteran injured lower back after lifting weights.  It was noted 
that the Veteran's civilian employment was a desk job.  Physical 
examination found no skeletal deformity and full range of motion.  
The assessment was muscle strain.

In August 2007, the Veteran underwent a VA spine examination.  
The examiner noted that the claims file was reviewed.  The 
Veteran gave a history of painful lower back with the pain 
occasionally radiating to the top of the right leg.  He reported 
that his back pain was intermittent and there had been no acute 
episode of excruciating back pain during the last 12 months, but 
the pain was now worse.  It was noted that he began to experience 
pain in his lower back while he was in the military, but he did 
not have any recollection of a specific injury.  The diagnosis 
was chronic lumbar strain without any neurological deficiency.  
The examiner noted that there was no additional limitation of 
motion due to pain, fatigue, weakness, or back of endurance on 
repetitive used of his spine.

During the December 2009 Board hearing, the Veteran testified 
that he had no back pain prior to military service and started 
having back pain during basic training but he remembered no 
specific injury.  He stated that no x-ray testing was conducted 
at that time and pain medication was the only treatment he 
received in service for his back pain that was diagnosed as low 
back sprain and strain.
In a January 2010 letter, the Veteran's private primary care 
physician, Dr. A.J., stated that he had provided medical care for 
the Veteran since December 2007, at which time the Veteran was 
first seen for debilitating low back pain.  The physician noted 
the Veteran's history of a back injury during military training 
at the age of 19 (in 1985), which required him to be seen in sick 
call for back pain.  The Veteran reported that he had continuing 
back problems since that injury and they had worsened.  He also 
reported that he was involved in a motor vehicle accident about 
five years ago but was not seriously injured nor did it affect 
his back pain.  Dr. A.J. stated that the Veteran's back pain 
required a series of two epidurals to resolve in April 2008, and 
an April 2008 magnetic resonance imaging (MRI) revealed an 
annular disc herniation compressing the right L5-S1 nerve roots.  
Dr. A.J. further stated

[The Veteran's] complaints began at a 
specific time while he was in the military 
and have continued since that time.  An 
MRI confirms damage to his lumbar spine 
and he responds to appropriate therapy.  I 
feel that his low back pain is as a result 
of [an] injury or injuries incurred while 
in the Army.

Based on the totality of the evidence, the Board finds that the 
Veteran currently has a low back disorder which was incurred 
during his active military service.  There is a currently 
diagnosed low back disorder.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The record also includes a January 
2010 nexus opinion by Dr. A.J., who stated that the Veteran's 
current low back pain was as a result of an injury or injuries 
incurred during military service.  While the private physician 
appears to have relied upon the Veteran's reported history, the 
Veteran is competent to attest to the factual matters of which he 
had first-hand knowledge, such as an incident of back injury in 
service and observable symptoms of back pain ever since that 
time.  See Layno, 6 Vet. App. at 469-70.  Further, the Veteran's 
reports are supported by his service treatment reports showing 
his complaints of and treatment for low back pain, as well as an 
inservice diagnosis of low back sprain and strain.  While the 
Board also considered the August 2007 VA examination obtained in 
this case, the Board finds that the VA examination was inadequate 
as it did not offer an opinion as to the etiology of the 
Veteran's current low back disorder.  As noted, the January 2010 
private physician has linked the Veteran's current low back 
disorder to his military service.  This opinion was supported by 
a rationale consistent with other evidence of record.  Therefore, 
the Board finds that the preponderance of the evidence shows that 
the Veteran currently has a low back disorder which was incurred 
during his active military service.  Accordingly, with 
application of the benefit of the doubt rule, service connection 
for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement to service connection 
for cysts on the feet is dismissed.

Service connection for a cyst on the right wrist is granted.

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


